Name: Commission Regulation (EC) No 1793/98 of 14 August 1998 altering the rate of refunds applicable for certain products of the cereals and rice sectors exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 15. 8. 98L 228/24 COMMISSION REGULATION (EC) No 1793/98 of 14 August 1998 altering the rate of refunds applicable for certain products of the cereals and rice sectors exported in the form of goods not covered by Annex II to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular the fourth subparagraph of Article 13(3) thereof, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (3), as amended by Regulation (EC) No 192/98 (4), and in particular Article 13(3) thereof, Whereas the rates of the refunds applicable from 14 August 1998 to the products listed in the Annex, exported in the form of goods not covered by Annex II to the Treaty, were fixed by Commission Regulation (EC) No 1780/98 (5); whereas a verification has shown that certain amounts had been determined wrongly; whereas, there- fore, it is necessary to correct the Annex to the Regulation in question, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1780/98 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 15 August 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 August 1998. For the Commission Martin BANGEMANN Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 329, 30. 12. 1995, p. 18. (4) OJ L 20, 27. 1. 1998, p. 16. (5) OJ L 227, 14. 8. 1998, p. 3. EN Official Journal of the European Communities15. 8. 98 L 228/25 CN code Description of products (1) Rate of refund per 100 kg of basic product ANNEX to the Commission Regulation of 14 August 1998 altering the rates of the refunds applicable to certain cereals and rice products exported in the form of goods not covered by Annex II to the Treaty 1001 10 00 Durum wheat:  on exports of goods falling within CN codes 1902 11 and 1902 19 to the United States of America Ã¯ £ §  in other cases Ã¯ £ § 1001 90 99 Common wheat and meslin:  on exports of goods falling within CN codes 1902 11 and 1902 19 to the United States of America 2,361  in other cases:   where pursuant to Article 4 (5) of Regulation (EC) No 1222/94 (2) 1,235   in other cases 3,633 1002 00 00 Rye 4,127 1003 00 90 Barley 4,759 1004 00 00 Oats 3,394 1005 90 00 Maize (corn) used in the form of:  starch:   where pursuant to Article 4 (5) of Regulation (EC) No 1222/94 (2) 2,154   in other cases 5,152  glucose, glucose syrup, maltodextrine, maltodextrine syrup of CN codes 1702 30 51, 1702 30 59, 1702 30 91, 1702 30 99, 1702 40 90, 1702 90 50, 1702 90 75, 1702 90 79, 2106 90 55 (3):   where pursuant to Article 4 (5) of Regulation (EC) No 1222/94 (2) 1,774   in other cases 4,772  other (including unprocessed) 5,152 Potato starch of CN code 1108 13 00 similar to a product obtained from processed maize:  where pursuant to Article 4 (5) of Regulation (EC) No 1222/94 (2) 1,154  in other cases 4,152 1006 20 Husked rice:  round grain Ã¯ £ §  medium grain Ã¯ £ §  long grain Ã¯ £ § ex 1006 30 Wholly-milled rice:  round grain Ã¯ £ §  medium grain Ã¯ £ §  long grain Ã¯ £ § 1006 40 00 Broken rice used in the form of:  starch of CN code 1108 19 10:   where pursuant to Article 4 (5) of Regulation (EC) No 1222/94 (2) Ã¯ £ §   in other cases 2,700  other (including unprocessed) 2,700 EN Official Journal of the European Communities 15. 8. 98L 228/26 CN code Description of products (1) Rate of refund per 100 kg of basic product 1007 00 90 Sorghum 4,759 1101 00 Wheat or meslin flour:  on exports of goods falling within CN codes 1902 11 and 1902 19 to the United States of Amercia 2,893  in other cases 4,450 1102 10 00 Rye flour 5,654 1103 11 10 Groats and durum wheat meal:  on exports of goods falling within CN codes 1902 11 and 1902 19 to the United States of America Ã¯ £ §  in other cases Ã¯ £ § 1103 11 90 Common wheat groats and spelt:  on exports of goods falling within CN codes 1902 11 and 1902 19 to the United States of America 2,893  in other cases 4,450 (1) As far as agricultural products obtained from the processing of a basic product or/and assimilated products are concerned, the coefficients shown in Annex E Ã ¿f amended Commission Regulation (EC) No 1222/94 shall be applied (OJ L 136, 31. 5. 1994, p. 5). (2) The goods concerned are listed in Annex I of amended Regulation (EEC) No 1722/93 (OJ L 159, 1. 7. 1993, p. 112). (3) For syrups of CN codes NC 1702 30 99, 1702 40 90 and 1702 60 90, obtained from mixing glucose and fructose syrup, the export refund may be granted only for the glucose syrup.